PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/297,388
Filing Date: 8 Mar 2019
Appellant(s): Wang et al.



__________________
Theodore J. Prekop
Reg. No. 70,179
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/6/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 9 and 19 rejected, now withdrawn, under 35 USC 102(a)(2) as being anticipated by Meunier et al. (US Patent App. Pub. No.: US 2018/0129944 A1) in the Office action of 1/21/21, starting page 12 and respectively corresponding to pages 22,24.










(2) Response to Argument
The Rejection of Claims 1-3,5,7-13,15, and 17-20 Under 35 USC 102(a)(2)
Independent Claims 1,11 and 20
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “the index…is…searched…searching the index” via page 11, emphasis added:
“Once generated, the index (also referred to as a table of contents (TOC)) of Meunier is not searched based upon tri-character grams of recognized text from an OCR process and positional properties of the recognized text. Rather, Meunier indicates that a user may click on an entry in the index and be taken to a relevant page of the construction plan or that the user may search the construction plan (via the index) based on plan title, plan number, or discipline.56 Meunier contains no indication that the steps performed in generating the index are ever applied in searching the index. This is due to the fact that generating the index of Meunier is based upon classifying portions of a construction plan (via the CRF models, the ranking models, and the graph), but actual use of the index by a user is unrelated to classification. Put another way, Meunier does not disclose performing an OCR process and/or generating tri-character grams as part of searching or retrieving results from an index.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In contrast, claim 1, last limitation states, “retrieving a set of results from an index” wherein “retrieve” is defined via Dictionary.com:
retrieve
verb (used with object), re·trieved, re·triev·ing.
9	Computers. to locate and read (data) from storage, as for display on a monitor.

BRITISH DICTIONARY DEFINITIONS FOR RETRIEVE
retrieve
verb (mainly tr)
4	to recover or make newly available (stored information) from a computer system



Accordingly, Meunier (US 2018/0129944) discloses:

retrieving (or “output”, cited below at [0036], as indicated via the display of fig. 1:24 and fig. 1:14: “MEMORY”, comprising “retrieval”, cited below at definition “b” for memory, corresponding to fig. 2:S114: “OUTPUT INFORMATION BASED ON PREDICTIONS”) a set (via fig. 4:46,48: “the set of predicted plan titles and plan numbers”, cited below at [0019], or “the predicted plan title 46, number 48” or “plan number, title”) of results (via figures 1-3: arrows corresponding to fig. 3: “(S304) [sic]…shows the resulting graph 92”) from (via fig. 1:52: “PLAN 1”:detailed in fig. 4:52) an index (or “output…in the form of an index” as shown in said fig. 4:61: “INDEX OF DRAWINGS…G1.1  SAFETY PLAN” and said fig. 4:46:“ INDEX, NOTES, AND ABBRE-VIATIONS” via:
“[0019] In one embodiment, the system and method predict the object classes in the document jointly, using a first classifier, such as a Conditional Random Field (CRF) classifier.  A confidence model may be used to predict at maximum, a single page-level label for the plan title and a single page-level label for the plan number, based on the classes predicted for the page objects by the first classifier.  A page category, such as the plan discipline, is subsequently predicted with a second classifier, such as a sequential CRF classifier, using the set of predicted plan titles and plan numbers for the document.”;

“[0036] An output component 88 outputs information 90.  This may include and/or be based on the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50.  The output information 90 may be in the form of an index for the project document 12, which associates each (or at least some) of the plans with a respective plan number, title, and discipline, and or tags, such as XML tags, which identify the locations in the document plan(s) where this information is predicted to be located.”;

wherein “MEMORY” is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR MEMORY
memory
b	The capacity of a computer, chips, and storage devices to preserve data and programs for retrieval. Memory is measured in bytes. See more at hard disk RAM ROM; 
and
“[0101] iii.  Generating the Graph (S304) 
 
[0102] FIG. 5 shows the resulting graph 92 for a six-page document, in which 
the intra-page edges 100 and cross-page edges 102 connect respective pairs of 
nodes (pages not to scale).  A single point in a two-dimensional space is used 
to represent each node and a line is used to represent an edge connecting a 
pair of nodes, for each of the identified edges.  As will be appreciated, the 
graph 92 can be stored in memory 14 as any suitable data structure, which 
captures the node and edge information.”). 

Thus, the last limitation of claim 1 has been mapped without using the word 

“search” that so happens to comprise “retrieving” via Dictionary.com:

search
noun
14	Digital Technology. the act or process of electronically retrieving data, web pages, database records, or other information from files, databases, etc., as in Boolean search; keyword search:
A search of the article turned up two references to my company.

	Accordingly, Meunier also discloses “Document searching” or searching a document comprising pages, one page of which is shown in fig. 4, “by plan title, plan number, and/or discipline” (analogous to the above “keyword” of “keyword search” in the above definition of “search”) via Meunier:
“[0168] At S114 the plan title, number and discipline labels for each page of the project document are output and may be used for generating a table of contents (TOC) for the document.  Tags, such as hyperlinks may be provided to enable users to click on an entry in the TOC to be taken to the relevant page.  Document searching by plan title, plan number, and/or discipline may be enabled.”

	Thus, Meunier’s “Document searching” also comprises “retrieving” via said fig. 1:14: “MEMORY” such that the index is used for searching said document by plan title (fig. 4:46: “ BUILDING RENOVATION 1161 WILLOW STREET, NEWTOWN” analogous to the keyword), plan number (fig. 4:48: “G1.1” analogous to the keyword), and/or discipline (or safety via said fig. 4:61: “INDEX OF DRAWINGS…G1.1  SAFETY PLAN” implied in said fig. 4:48: “G1.1” analogous to the keyword).
Even if the term “searching the index” is claimed, Meunier discloses:
searching (comprising “review a file to locate specific information” via “Document searching by” “hyperlinks” of “plan title, plan number, and/or discipline”, analogous to the keyword, so as to “to click on an entry”, such as “AA1” in fig. 4, resulting in locating specific discipline information, such as architecture information, by a mouse that clicks on a screen of hyperlinks) the index (or “the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50…in the form of an index” arranged as “a table of contents (TOC) for the document” so as to “to click on an entry” of the TOC index similar to fig. 4’s:
INDEX OF DRAWINGS
AA1	ARCHITECTURAL SIDE ELEVATION
AA2	GROUND FLOOR PLAN
E1	ELECTRICAL 2ND FL
G1.1	SAFETY PLAN
via:
“[0036] An output component 88 outputs information 90.  This may include and/or 
be based on the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50.  The output information 90 may be in the form of an index for the project document 12, which associates each (or at least some) of the plans with a respective plan number, title, and discipline, and or tags, such as XML tags, which identify the locations in the document plan(s) where this information is predicted to be located.”

wherein “index” is defined via Dictionary.com, definition 7a: 
index
noun, plural in·dex·es, in·di·ces 
7	Digital Technology.
	a	a value that identifies and is used to locate a particular element 
within a data array or table;






“[0168] At S114 the plan title, number and discipline labels for each page of the project document are output and may be used for generating a table of contents (TOC) for the document.  Tags, such as hyperlinks may be provided to enable users to click on an entry in the TOC to be taken to the relevant page.  Document searching by plan title, plan number, and/or discipline may be enabled.”

wherein “searching” is defined via Dictionary.com, definition 12a, that is most consistent with Meunier and also encompassed by appellant’s disclosure of “Search …es are well known” (appellant’s disclosure at [0045]):
BRITISH DICTIONARY DEFINITIONS FOR SEARCH
search
12	computing
a	a review of a file to locate specific information

Thus, “y* ”, in the Office action of 1/21/21, page 15: “said maximum discrete vector ‘y*’ ”, a “prediction” of “the page-level predictions”, is “in the form of an index”:	
“[0148] The graph energy function may be of a general form that is commonly used in structured prediction: 

            
                
                    
                        y
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                y
                                ∈
                                Y
                            
                        
                    
                    ⁡
                    
                        f
                        (
                        x
                        ,
                        y
                        )
                    
                
            
        

[0149] where x is the input graph (a set of nodes and edges), Y is the set of all possible outputs (an output is the labeling of the nodes of the graph) and f is a compatibility function that says how well a given graph labeling y fits the input graph x. The graph x is represented by node and edge feature vectors, and edge definitions (a pair of nodes).  The prediction for x is y*, the element of Y that maximizes the compatibility.  See, Andreas Mueller, Andreas Mueller, "Pystruct 0.2-What is structured learning," 2013, accessible at https://pystruct.github.io/intro.html#intro.”

Thus in essence “searching the index” is a person reviewing an electronic table of hyperlinked contents:
INDEX OF DRAWINGS				}	
AA1	ARCHITECTURAL SIDE ELEVATION	}
AA2	GROUND FLOOR PLAN			}	=	y*
E1	ELECTRICAL 2ND FL			}
G1.1	SAFETY PLAN				}

to locate specific electronic hyperlinked information regarding the context of Meunier.
Appellants state in page 11, emphasis added:
“Once generated, the index (also referred to as a table of contents (TOC)) of Meunier is not searched based upon tri-character grams of recognized text from an OCR process and positional properties of the recognized text. Rather, Meunier indicates that a user may click on an entry in the index and be taken to a relevant page of the construction plan or that the user may search the construction plan (via the index) based on plan title, plan number, or discipline.56 Meunier contains no indication that the steps performed in generating the index are ever applied in searching the index. This is due to the fact that generating the index of Meunier is based upon classifying portions of a construction plan (via the CRF models, the ranking models, and the graph), but actual use of the index by a user is unrelated to classification. Put another way, Meunier does not disclose performing an OCR process and/or generating tri-character grams as part of searching or retrieving results from an index.”

	















 	The examiner respectfully disagrees since Meunier discloses:
an OCR process (via an “optical character recognition (OCR)…in the preprocessing step (S106)”)…as part (via said “step (S106)”) of retrieving (or “searching”, comprising “electronically retrieve” or “electronically retrieving”, via said fig. 1:14: “MEMORY” comprising “data…for retrieval”, in the above definition for memory, or via said “hyperlinks” comprising “retrieve the data nonsequentially”) results (said via the arrows in fig. 1) from (via said fig. 1:52: “PLAN 1”:detail in fig. 4:52:comprised by a predicted index, said “y* “, via said fig. 4:61: “INDEX OF DRAWINGS” and said fig. 4:46:“ INDEX, NOTES, AND ABBRE-VIATIONS”) an index (or said predicted “output information 90 may be in the form of an index” via said “y * ” via:
 “[0054] Plans on paper are scanned and processed by optical character recognition (OCR).  For example, four text directions are supported to identify horizontal and vertically aligned text (left to right, right to left, top to bottom, bottom to top).  Eventually, a single digital format is used to represent a plan.  This format indicates the position of each character on the page, together with its recognition confidence and some limited typographic information.  Characters are grouped in lines.  Some or part of the OCR 
processing may be performed in the preprocessing step (S106).”

“[0168] At S114 the plan title, number and discipline labels for each page of the project document are output and may be used for generating a table of contents (TOC) for the document.  Tags, such as hyperlinks may be provided to enable users to click on an entry in the TOC to be taken to the relevant page. Document searching by plan title, plan number, and/or discipline may be enabled.”

wherein “hyperlinks” is defined via Dictionary.com, definition 7:
link
noun
7	Also called hyperlink .Digital Technology.
a	an object, as text or graphics, linked through hypertext to a document, another object, etc.:
Click on the link below to read the full article.

wherein “hypertext” is defined:



hypertext
noun
1	a method of storing data through a computer program that allows a user to create and link fields of information at will and to retrieve the data nonsequentially.;
and

wherein “searching” is defined via Dictionary.com:

search
verb (used with object)
10	Digital Technology. to electronically retrieve data, web pages, database records, or other information from (files, databases, etc.) by typing relevant terms into a search engine or other search tool:
Most of us have searched the internet for medical advice.
noun
14	Digital Technology. the act or process of electronically retrieving data, web pages, database records, or other information from files, databases, etc., as in Boolean search; keyword search:
A search of the article turned up two references to my company.

BRITISH DICTIONARY DEFINITIONS FOR SEARCH
search
verb
7	computing to review (a file) to locate specific information
noun
13	computing
a	a review of a file to locate specific information









Appellants state in page 11, emphasis added:
“Once generated, the index (also referred to as a table of contents (TOC)) of Meunier is not searched based upon tri-character grams of recognized text from an OCR process and positional properties of the recognized text. Rather, Meunier indicates that a user may click on an entry in the index and be taken to a relevant page of the construction plan or that the user may search the construction plan (via the index) based on plan title, plan number, or discipline.56 Meunier contains no indication that the steps performed in generating the index are ever applied in searching the index. This is due to the fact that generating the index of Meunier is based upon classifying portions of a construction plan (via the CRF models, the ranking models, and the graph), but actual use of the index by a user is unrelated to classification. Put another way, Meunier does not disclose performing an OCR process and/or generating tri-character grams as part of searching or retrieving results from an index.”

	The examiner respectfully disagrees since Meunier discloses: 
generating (via fig. 2:S202: “COMPUTE FEATURE VECTORS FOR NODES AND EDGES”) tri-character grams (or “n-grams” wherein “n can be a number such as from 1-6”) as part (via said step of fig. 2:S202) of searching or retrieving results (via said hyperlinks or searching represented in fig. 2:S114: “OUTPUT INFORMATION BASED ON PREDICTIONS” via said “y* ”) from an index (via said fig. fig. 1:52: “PLAN 1” comprising an index as shown in said fig. 4:61: INDEX OF DRAWINGS” and fig. 4:46: “INDEX, NOTES…” represented in fig. 2:S104: “RECEIVE MULTI-PAGE DOCUMENT” via said “y * ”, in the form of an index, represented in fig. 2:S114: “OUTPUT INFORMATION BASED ON PREDICTIONS” via:
“[0122] For the character n-gram features, a set of n-grams is identified from similar documents, such as the document collection 72, e.g., based on tf-idf. This can be used to produce a relatively small set of n-grams, such as from 100 to 10,000 n-grams, or up to 2000 or 1000 n-grams, to be used as features.  n can be a number such as from 1-6, or at least 2.  Different sizes of n-grams can be considered.  Each feature corresponds to a respective one of the set of n-grams and may have a binary value indicating whether the n-gram is present or not, or in other embodiments, is representative of the number of that n-gram in the text block.  n-grams may also be considered at the word level rather than at the character level, although this may be less useful due to the small number of words in the text string in a given block.”

Appellants state in pages 11,12, emphasis added:
“With reference specifically now to retrieving a set of results from an index, wherein the index includes entries for documents, and further wherein the set of results is retrieved based on the feature vector, where the feature vector is created based upon a block feature vector, where the block feature vector is created based upon a block weight and a block tri-character gram feature vector, where the block weight is created based on a set of positional properties and where the block tri-character gram feature vector is created based upon a set of block tri-character grams, where the set of block tri-character grams is created based upon recognized text, and finally where the set of positional properties and the recognized text are part of a recognized block which is an output of an optical character recognition process, Meunier does not disclose these features. The Examiner erroneously relies upon paragraphs [0011], [0036], [0053], and [0168] and various reference numerals of Figs. 1 and 4 of Meunier as disclosing such features.57 Paragraph [0011] of Meunier discloses that the system of Meunier is used for processing multi-page project documents. Paragraph [0036] of Meunier discloses an output component of the system of Meunier that outputs information, such as a predicted plan title, number, and discipline. Paragraph [0036] of Meunier further discloses that the information may be in the form of an index for the project document which associates each of the plans with (1) a plan number, title, and discipline or (2) tags which identify the locations in the document plan where the information is predicted to be located. Paragraph [0053] of Meunier discloses exemplary sizes of project plans and that the project plans can be generated in either paper or PDF format. Paragraph [0168] of Meunier discloses that a plan title, number, and discipline labels for each page of a project document may be output and may be used for generating a table of contents (TOC) for the project document. Paragraph [0168] of Meunier further discloses that tags, such as hyperlinks, may be provided to enable users to click on an entry in the TOC to be taken to a relevant page in the project document. Paragraph [0168] of Meunier also discloses that the system of Meunier may enable document search by plan title, plan number, and/or discipline.”

	In response, the Examiner does not understand how the Examiner erroneously relies upon paragraphs [0011], [0036], [0053], and [0168] and various reference numerals of Figs. 1 and 4 of Meunier as disclosing such features. 



In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “searching an index…searching an index” in page 12, emphasis added:
“None of the aforementioned paragraphs of Meunier disclose the above-highlighted features of claim 1. With more particularity, the aforementioned paragraphs of Meunier do not disclose searching an index based on a feature vector, where the feature vector is created based upon a block feature vector, and in turn where the block feature vector is created based upon a block weight and a block tri-character gram feature vector, and in turn where the block tri-character gram feature vector is created based upon a set of block tri-character grams and where the block weight is created based upon a set of positional properties, and in turn where the set of block tri-character grams are created based on recognized text, finally in turn where the recognized text and the set of positional properties are from a recognized block which is an output of an optical character recognition process. In essence, the feature vector (vis-a-vis the steps of the method of claim 1) is ultimately based upon a set of positional properties of a block of recognized text from an OCR process and tri-character grams from the block. The aforementioned paragraphs of Meunier do not disclose searching an index based upon a set of positional properties of a block of recognized text from an OCR process and tri-character grams from the block. Instead, the aforementioned paragraphs of Meunier disclose generating an index that enables a multi-page construction plan to be searched based upon plan title, plan number, and/or discipline, which is not the same as retrieving a set of results from an index ... based on [a] feature vector, where the feature vector is based upon a set of positional properties and tri-character grams of an output of an OCR process.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	This remark corresponds to an earlier remark, above, that has been discussed in more detail regarding searching a prediction, said y* being a graph as shown in fig. 5, being in the form of an index by clicking on the hyperlink (similar to one of the dots in fig. 5 but in the context of XML) and thus linked to another location (similar to another dot in fig. 5 via fig. 5: “CROSS-PAGE EDGE”: dashed hyperlink transit lines across six pages): a form of searching the index or the prediction by clicking on hyperlinks.
Appellants state in page 12, emphasis added:
“None of the aforementioned paragraphs of Meunier disclose the above-highlighted features of claim 1. With more particularity, the aforementioned paragraphs of Meunier do not disclose searching an index based on a feature vector, where the feature vector is created based upon a block feature vector, and in turn where the block feature vector is created based upon a block weight and a block tri-character gram feature vector, and in turn where the block tri-character gram feature vector is created based upon a set of block tri-character grams and where the block weight is created based upon a set of positional properties, and in turn where the set of block tri-character grams are created based on recognized text, finally in turn where the recognized text and the set of positional properties are from a recognized block which is an output of an optical character recognition process. In essence, the feature vector (vis-a-vis the steps of the method of claim 1) is ultimately based upon a set of positional properties of a block of recognized text from an OCR process and tri-character grams from the block. The aforementioned paragraphs of Meunier do not disclose searching an index based upon a set of positional properties of a block of recognized text from an OCR process and tri-character grams from the block. Instead, the aforementioned paragraphs of Meunier disclose generating an index that enables a multi-page construction plan to be searched based upon plan title, plan number, and/or discipline, which is not the same as retrieving a set of results from an index ... based on [a] feature vector, where the feature vector is based upon a set of positional properties and tri-character grams of an output of an OCR process.”

	The examiner respectfully disagrees since Meunier discloses:
retrieving (via said document searching and connected hyperlinks represented in said fig. 2:S114: “OUTPUT INFORMATION BASED ON PREDICTIONS” via said “y* “ as shown by the graph in fig. 5 with said connection dots/nodes across six pages and said MEMORY comprising data for retrieval) a set (via said page number and title) of results (via said arrows of figures 1-3) from an index (said fig. 1:52: “PLAN 1” comprising an index, such as said fig. 4: “AA1”, represented in said fig. 2:S104: “RECEIVE MULTI-PAGE DOCUMENT”, such that said y*, in the form of an index, comprises said “AA1”) ... based on [a] feature vector (via said fig. 2:S202: “COMPUTE FEATURE VECTORS FOR NODES AND EDGES”). 

In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which appellant relies (i.e., “similar to an output of an OCR process” and “recognition purposes (e.g., to recognize a product in an image)” in page 13, emphasis added:
“Additionally, the index of Meunier serves an entirely different purpose than the index of claim 1. In Meunier, the index is an association of an identifier of an aspect of a construction plan with a page number in which the aspect of occurs within the construction plan. In an example, Meunier indicates that the index may be used to search a construction plan for pages that include electrical plans of the construction plan.58 In contrast, the index of claim 1 is used to retrieve documents that are similar to an output of an OCR process vis-a-vis creating a block weight from a set of positional properties that are part of a recognized block output by the OCR process, creating a set of block tri-character grams from recognized text that is part of the recognized block output by the OCR process, creating a block tri-character gram feature vector based on the set of block tri-character grams, creating a block feature vector based on the block weight and the block tri-character gram feature, creating a feature vector based on the block feature vector, and retrieving a set of results from the index based upon the feature vector. In an example given in the specification, the index of claim 1 is used to identify a product from an image that has undergone an OCR process.59 Put another way, unlike claim 1, the index in Meunier is not used for recognition purposes (e.g., to recognize a product in an image), rather the index in Meunier is simply used to identify relevant pages of a construction plan. Therefore, Meunier fails to disclose the above-highlighted claim features.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	




Even if the phrase “retrieve documents that are similar to an output of an OCR process” is claimed. Accordingly, Meunier discloses:
retrieve (via the display of fig. 1:24 and fig. 1:14: “MEMORY” and document searching) documents (or “documents” represented in fig. 1:12: “MULTIPAGE PROJECT DOCUMENT” as processed in said fig. 1:14: “MEMORY”:80: “PREPROCESSING COMPONENT”) that are similar (because each document is one and the same to an output of an OCR process via fig. 2:S106: “PREPROCESS EACH PAGE OF DOCUMENT TO IDENTIFY PAGE OBJECTS” operating on the same document to be retrieved via:
“[0011] FIG. 1 is a functional block diagram of a system for processing multi-page project documents, in accordance with one aspect of the exemplary embodiment;”

wherein “similar” is defined via Dictionary.com wherein the meaning “alike but not identical” is “taken” for the meaning of “similar” under MPEP 2111.01 III in view of appellant’s disclosure and drawing of fig. 2:
BRITISH DICTIONARY DEFINITIONS FOR SIMILAR
similar
adjective
1	showing resemblance in qualities, characteristics, or appearance; alike but not identical).

	The examiner does notice a difference with the unclaimed “similar” in view of appellant’s fig. 2 and Meunier’s fig. 2: there are two similar documents in appellant’s fig. 2:204,224 whereas there is one document comprising multiple pages in Meunier’s fig. 2:S104: “RECEIVE MULTI-PAGE DOCUMENT”. However, “similar” is not claimed in claim 1.	
	
In response to Appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., as discussed above, “recognition purposes (e.g., to recognize a product in an image)” in page 13, emphasis added:
“Additionally, the index of Meunier serves an entirely different purpose than the index of claim 1. In Meunier, the index is an association of an identifier of an aspect of a construction plan with a page number in which the aspect of occurs within the construction plan. In an example, Meunier indicates that the index may be used to search a construction plan for pages that include electrical plans of the construction plan.58 In contrast, the index of claim 1 is used to retrieve documents that are similar to an output of an OCR process vis-a-vis creating a block weight from a set of positional properties that are part of a recognized block output by the OCR process, creating a set of block tri-character grams from recognized text that is part of the recognized block output by the OCR process, creating a block tri-character gram feature vector based on the set of block tri-character grams, creating a block feature vector based on the block weight and the block tri-character gram feature, creating a feature vector based on the block feature vector, and retrieving a set of results from the index based upon the feature vector. In an example given in the specification, the index of claim 1 is used to identify a product from an image that has undergone an OCR process.59 Put another way, unlike claim 1, the index in Meunier is not used for recognition purposes (e.g., to recognize a product in an image), rather the index in Meunier is simply used to identify relevant pages of a construction plan. Therefore, Meunier fails to disclose the above-highlighted claim features.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Accordingly, Meunier does not teach the unclaimed “product in an image” or items for sale in an image. Instead, Meunier teaches “a computer program product” in [0170] that is inconsistent with the unclaimed “product in an image” or items for sale in an image to one of ordinary skill in the art of imaging items or articles. 
	

Dependent Claims 7 and 17
Appellants state in page 14, emphasis added:
“The Examiner is in error in asserting that Meunier discloses the features of claim 7. The Examiner erroneously relies on paragraphs [0034] and [0158] of Meunier as disclosing the above-highlighted claim features. These paragraphs of Meunier disclose that a prediction component of Meunier computes a confidence score for text blocks with respect to a predicted page title and page number classes and, for each page in the construction plan, the prediction component assigns a maximum of a single page title and a single page number based on the confidence scores. These paragraphs of Meunier also disclose that labels whose confidence score is below a certain threshold may be automatically discarded.”
The aforementioned paragraphs of Meunier do not disclose the features of claim 7. The confidence score in Meunier cannot be fairly characterized as disclosing the document retrieval score for each entry in the index recited in claim 7, as the confidence score described in Meunier is calculated before the system in Meunier outputs the index. Furthermore, the confidence score in Meunier is calculated as part of the process of generating the index and has no relation whatsoever to retrieving a set of results from the index based upon a feature vector. Therefore, Meunier fails to disclose the features of claim 7.”

The examiner respectfully disagrees based on the following findings “A.” and “B.” since:…










…A.	 Meunier teaches “page-level predictions...in the form of an index” via said above multiple cited [0036]:
[0036] An output component 88 outputs information 90.  This may include and/or 
be based on the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50.  The output information 90 may be in the form of an index for the project document 12, which associates each (or at least some) of the plans with a respective plan number, title, and discipline, and or tags, such as XML tags, which identify the locations in the document plan(s) where this information is predicted to be located.

wherein “index” is defined via Dictionary.com, definition 7a: 
index
noun, plural in·dex·es, in·di·ces  [in-duh-seez].
7	Digital Technology.
	a	a value that identifies and is used to locate a particular element 
within a data array or table.

Thus, said “y* ”, a “prediction”, at the “object-level”, represented in fig. 2 as S108: “PREDICT CLASS LABELS OF PAGE OBJECTS”, is “derived”, cited in the Office action of 1/21/21, page 20 citing [0034], as one of the “the page-level predictions”, represented in fig. 2:S110: “PREDICT PAGE LABELS, E.G., SINGLE TITLE AND PAGE NUMBER FOR EACH PAGE, BASED ON PREDICTED CLASS LABELS FOR PAGE OBJECTS OF THE DOCUMENT” being said “in the form of an index”:	
“[0148] The graph energy function may be of a general form that is commonly used in structured prediction: 

            
                
                    
                        y
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                y
                                ∈
                                Y
                            
                        
                    
                    ⁡
                    
                        f
                        (
                        x
                        ,
                        y
                        )
                    
                
            
        
 
[0149] where x is the input graph (a set of nodes and edges), Y is the set of all possible outputs (an output is the labeling of the nodes of the graph) and f is a compatibility function that says how well a given graph labeling y fits the input graph x. The graph x is represented by node and edge feature vectors, and edge definitions (a pair of nodes).  The prediction for x is y*, the element of Y that maximizes the compatibility.  See, Andreas Mueller, Andreas Mueller, "Pystruct 0.2-What is structured learning," 2013, accessible at https://pystruct.github.io/intro.html#intro.”


Thus, said object-level/page-level “prediction” “y* ” is foretold or stored in learning/training memory beforehand. So, each of “x” and “y” of said “f(x,y)” is the “each entry” that is foretold or stored in memory beforehand as indicated in fig. 1:72: “LABELED MULTI-PAGE PROJECT DOCUMENTS FOR TRAINING” and fig. 2:S102: “PROVIDE TRAINED CRF MODELS AND RANKING MODEL”; and
B.	Appellant’s disclosure states that “indexes are well known…and a detailed description need not be given here” via Appellant’s disclosure of 3/8/19, emphasis added:
“[0045] An index building process 410 creates, modifies, and/or adds to the index 414 to include entries for the documents in the corpus 404. Although the index 414 can include a variety of information, some embodiments of the index 414 comprise feature vectors from which search results can be identified using a query feature vector. Search indexes are well known as is the process to create such indexes and a detailed description need not be given here. However, due to the sparse nature of the index that is created, a inverse index can be effectively used as described in greater detail below.”

Accordingly, in view of findings “A.” and “B.” above, the “confidence score” in the final Office action, page 20, line 6 is for each entry “x” and “y” at the object-level that is said “derived” at the page-level index y*:                                                                     
                
                    
                        y
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                y
                                ∈
                                Y
                            
                        
                    
                    ⁡
                    
                        f
                        (
                        x
                        ,
                        y
                        )
                    
                
            
        
such that the object-level derived at the page-level index y* is retrieved from said memory, fig. 1:14: “MEMORY”, as cited in the Office action of 1/21/21, page 16, lines 1,2.




Appellants state in page 14, emphasis added:
“The Examiner is in error in asserting that Meunier discloses the features of claim 7. The Examiner erroneously relies on paragraphs [0034] and [0158] of Meunier as disclosing the above-highlighted claim features. These paragraphs of Meunier disclose that a prediction component of Meunier computes a confidence score for text blocks with respect to a predicted page title and page number classes and, for each page in the construction plan, the prediction component assigns a maximum of a single page title and a single page number based on the confidence scores. These paragraphs of Meunier also disclose that labels whose confidence score is below a certain threshold may be automatically discarded.”
The aforementioned paragraphs of Meunier do not disclose the features of claim 7. The confidence score in Meunier cannot be fairly characterized as disclosing the document retrieval score for each entry in the index recited in claim 7, as the confidence score described in Meunier is calculated before the system in Meunier outputs the index. Furthermore, the confidence score in Meunier is calculated as part of the process of generating the index and has no relation whatsoever to retrieving a set of results from the index based upon a feature vector. Therefore, Meunier fails to disclose the features of claim 7.”

The examiner respectfully disagrees since the confidence score (at fig. 2:S110 “PREDICT PAGE LABELS, E.G., SINGLE TITLE AND PAGE NUMBER FOR EACH PAGE, BASED ON PREDICTED CLASS LABELS FOR PAGE OBJECTS”) has relation (via the arrows among fig. 2:S110,S112,S114 corresponding to a “prediction component 85 computes a confidence score for text blocks with respect to the predicted page title and page number classes, and for each page of the input document”, as cited in the Office action of 1/21/21, page 20 citing [0034]) to retrieving (represented in fig. 2:S114: “OUTPUT INFORMATION BASED ON PREDICTIONS”) a set of results from the index based upon a feature vector (via as clicking on an hyperlinked page-level derived from object-level index y* retrieving from memory a corresponding set of title and page number as shown in fig. 4:46:48 based on a feature vector or said “x”, corresponding to fig. 2:S202: “COMPUTE FEATURE VECTORS FOR NODES AND EDGES”, being a function of said             
                
                    
                        y
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                y
                                ∈
                                Y
                            
                        
                    
                    ⁡
                    
                        f
                        (
                        x
                        ,
                        y
                        )
                    
                
            
        .).
Dependent Claims 2,3,5,8-10,12,13,15,18, and 19
The corresponding rejection is maintained except for the withdrawn rejections of  claims 9 and 19 as noted above.
The Rejection of Claims 4 and 14 Under 35 USC 103
The corresponding rejection is maintained.


















The Rejection of Claims 6 and 16 Under 35 USC 103
Dependent Claims 6 and 16
Appellants state in pages 15,16, emphasis added:
“The Examiner is in error in asserting that Meunier discloses the features of claim 6. The Examiner erroneously relies on paragraph [0060] of Cao as suggesting the             
                ∞
            
        -norm of claim 6 and the index illustrated in Fig. 4 of Meunier as suggesting the remaining features of claim 6.60 Contrary to the assertions of the Examiner, nothing in Fig. 4 of Meunier suggests that the index of Meunier includes document feature vectors based on tri-character grams. Rather, as discussed above, the index of Meunier is simply an association of construction plan aspects (e.g., electrical work, plumbing work, etc.) to pages within the construction plan (e.g., pages in the construction plan on which the electrical work is detailed, pages in the construction plan on which the plumbing work is detailed, etc.). As Meunier does not disclose an index having entries comprising document feature vectors, the combination of Meunier and Cao does not suggest an index having document feature vectors that are normalized by an             
                ∞
            
        -norm. Therefore, the cited references fail to suggest the features of claim 6.”

	The examiner respectfully disagrees since the “prediction” y* at the page-level is in the form of an index that includes or involves as a factor vectors “x” and “y” of said “f(x,y)” via said paragraphs:
[0036] An output component 88 outputs information 90.  This may include and/or 
be based on the page-level predictions, such as the predicted plan title 46, number 48, and discipline 50.  The output information 90 may be in the form of an index for the project document 12, which associates each (or at least some) of the plans with a respective plan number, title, and discipline, and or tags, such as XML tags, which identify the locations in the document plan(s) where this information is predicted to be located.

“[0148] The graph energy function may be of a general form that is commonly used in structured prediction: 

            
                
                    
                        y
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                y
                                ∈
                                Y
                            
                        
                    
                    ⁡
                    
                        f
                        (
                        x
                        ,
                        y
                        )
                    
                
            
        	”

wherein “x is represented by node and edge feature vectors” as mentioned in the Office action of 1/21/21, page 15 at cited [0149], wherein the vectors comprise “n-grams” cited in said action, page 14 at cited [0121].	

Appellants state in pages 15,16:
“The Examiner is in error in asserting that Meunier discloses the features of claim 6. The Examiner erroneously relies on paragraph [0060] of Cao as suggesting the             
                ∞
            
        -norm of claim 6 and the index illustrated in Fig. 4 of Meunier as suggesting the remaining features of claim 6.60 Contrary to the assertions of the Examiner, nothing in Fig. 4 of Meunier suggests that the index of Meunier includes document feature vectors based on tri-character grams. Rather, as discussed above, the index of Meunier is simply an association of construction plan aspects (e.g., electrical work, plumbing work, etc.) to pages within the construction plan (e.g., pages in the construction plan on which the electrical work is detailed, pages in the construction plan on which the plumbing work is detailed, etc.). As Meunier does not disclose an index having entries comprising document feature vectors, the combination of Meunier and Cao does not suggest an index having document feature vectors that are normalized by an             
                ∞
            
        -norm. Therefore, the cited references fail to suggest the features of claim 6.”

The examiner respectfully disagrees since Meunier discloses said page-level prediction y*:
            
                
                    
                        y
                    
                    
                        *
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                y
                                ∈
                                Y
                            
                        
                    
                    ⁡
                    
                        f
                        (
                        x
                        ,
                        y
                        )
                    
                
            
        

in the form of an index derived from the object-level, as shown in fig. 5, having entries comprising document feature vectors via said wherein “x is represented by node and edge feature vectors” as mentioned in the Office action of 1/21/21, page 15 at cited [0149]. Thus, the combination of Meunier and Cao does suggest an index having document feature vectors that are normalized by an             
                ∞
            
        -norm.







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
Conferees:
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.